

115 S3487 RS: Presidential Transition Enhancement Act of 2018
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 672115th CONGRESS2d SessionS. 3487[Report No. 115–386]IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 26, 2018Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Presidential Transition Act of 1963 to improve the orderly transfer of the executive
			 power during Presidential transitions.  
	
 1.Short titleThis Act may be cited as the Presidential Transition Enhancement Act of 2018.
		2.Presidential transition enhancements
 (a)In generalSection 3 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended— (1)in subsection (a)(2), by inserting “, or in
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking upon request, and all that follows through including and inserting upon request, to each President-elect, each Vice-President-elect, and, for up to 60 days after the date of the inauguration of the President-elect and Vice-President-elect, each President and Vice President, for use in connection with the preparations for the assumption of official duties as President or Vice President necessary services and facilities, including; and
 (B)in paragraph (2)— (i)by inserting , or an employee of a committee of either House of Congress, a joint committee of the Congress, or an individual Member of Congress, after any branch of the Government; and
 (ii)by inserting “, or in the case of an employee in a position in the legislative branch, with the consent of the supervising Member of Congress” after with the consent of the head of the agency;
 (2)by striking subsection (b) and inserting the following:  (b)The Administrator shall expend funds for the provision of services and facilities under this section—
 (1)in connection with any obligation incurred by the President-elect or Vice-President-elect, or after the inauguration of the President-elect as President and the inauguration of the Vice-President-elect as Vice President incurred by the President or Vice President, during the period—
 (A)beginning on the day after the date of the general elections held to determine the electors of the President and Vice President under section 1 or 2 of title 3, United States Code; and
 (B)ending on the date that is 60 days after the date of the inauguration of the President-elect as President and the inauguration of the Vice-President-elect as Vice President; and such inauguration; and
 (2)without regard to whether the transition team the President-elect, Vice-President-elect, President, or Vice President submits to the Administrator a request for payment regarding services or facilities before the end of such period.; 
 (3)in subsection (h)(2)(B)(ii), by striking computers and inserting information technology; and (4)By adding at the end the following:
					
						(i)Memorandums of understanding
 (1)In generalNot later than August September 1 of a year during which a Presidential election occurs, the Administrator shall, to the maximum extent practicable, enter into a memorandum of understanding with the transition representative of each eligible candidate, which shall include, at a minimum, the conditions of access to employees, facilities, and documents of agencies by transition staff.
 (2)Existing resourcesTo the maximum extent practicable, a memorandum of understanding entered into under paragraph (1) shall be based on memorandums of understanding relating to previous Presidential transitions.
							(3)Transition representative
 (A)Designation of representative for inquiriesEach memorandum of understanding entered into under this subsection shall designate a representative of the eligible candidate to whom the Administrator shall direct any inquiries or legal instruments regarding the records of the eligible candidate that are in the custody of the Administrator.
 (B)Change in transition representativeThe designation of a new individual as the transition representative of an eligible candidate shall not require the execution of a new memorandum of understanding under this subsection.
 (C)Termination of designationThe designation of a transition representative under a memorandum of understanding shall terminate— (i)not later than 180 days after the date of the inauguration of the President-elect as President and the inauguration of the Vice-President-elect as Vice President; or
 (ii)before the date described in clause (i), upon request of the President-elect or the Vice-President-elect, or after such inauguration upon request of the President or the Vice President.
 (4)AmendmentsAny amendment to a memorandum of understanding entered into under this subsection shall be agreed to in writing.
 (5)Prior notification of deviationEach party to a memorandum of understanding entered into under this subsection shall provide written notice, except to the extent prohibited under another provision of law, not later than 3 days before taking any action that deviates from the terms and conditions agreed to in the memorandum of understanding.
 (6)DefinitionIn this subsection, the term eligible candidate has the meaning given that term in subsection (h)(4)..  (b)Agency transitionsSection 4 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended—
 (1)in subparagraphs (C) and (D) of subsection (e)(3), by inserting serving in a career position after senior representative; and (2)by striking subsection (f)(2) and inserting the following:
					
 (2)Acting officersNot later than September 15 of a year during which a Presidential election occurs, and in accordance with subchapter III of chapter 33 of title 5, United States Code, the head of each agency shall ensure that a succession plan is in place for each senior noncareer position in the agency..November 26, 2018Reported with amendments